Case 5:21-cv-OGNi Fed SFATES DisTRRGCOBRTCENTRAL DISTRICT OF CALIFORMIA® Page ID #:98

CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself | ) DEFENDANTS

 

( Check box if you are representing yourself [| )

MR. COOPER GROUP INC., NATIONSTAR MORTGAGE LLC, XOME INC., BARBARA

ALFONSO GUZMAN and BENITA GUZMAN LYNN SIMMONS, THOMAS HUGH O'LEARY

 

(b) County of Residence of First Listed Plaintiff Riverside
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

 

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Sullivan & Yaeckel Law Group, APC

2330 3rd Ave.

San Diego, CA 92101

619-702-6760

Il. BASIS OF JURISDICTION (Place an X in one box only.)

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

 

 

Il, CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)

. PTF DEF aor PTF DEF
1. U.S. Government 3. Federal Question (U.S. Citizen of This State C] 1 [J 1 [ncorporated or Principal Place =f) 4 [] 4
Plaintiff Government Not a Party) of Business in this State
Citizen of Another State [—] 2 [] 2 Incorporated and Principal Place O55
d h of Business in Another State
2. U.S. Government 4. Diversity (Indicate Citizenship |Citizen or Subject of a : .
Defendant Foreign Country C13 [3 Foreign Nation Oe 6

of Parties in Item III)

 

 

IV. ORIGIN (Place an X in one box only.)

1. Original 2. Removed from O 3. Remanded from
Proceeding State Court Appellate Court

6. Multidistrict
Litigation -
Transfer

8. Multidistrict
Litigation -
Direct File

5. Transferred from Another
District (Specify)

4, Reinstated or
Reopened

LO LO LO LO

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [[] No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: [x]Yes [_]No [_] MONEY DEMANDED IN COMPLAINT: $ To be proven at trial
VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
VIOLATIONS OF 12 U.S.C. § 2601-2617 (Real Estate Settlement Procedures Act) VIOLATIONS OF 15 U.S.C. §§ 1692 et. seq. (Fair Debt Collection Practices Act)

 

Vil. NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
[1] 375 FalseClaims Act |[_] 110 Insurance [] 240 Torts to Land Oo 462 Naturalization Habeas Corpus: ] 820 Copyrights
: pplication 463 Alien Detainee

376 QuiTam [] 120 Marine [1] 245 Tort Product U i LJ 830 Patent

LI (31 usc 372910) Liability 465 Other [ 210 Motions to Vacate
30 Miller Act ther Rea mmigration Actions
130 Miller A 290 All Other Real | Immiaration Acti Sentence 835 Patent - Abbreviated

400 State 530G | CO rn
Oo Reapportionment 140 Negotiable Property TORTS LC] enera' New Drug Application
1 410 Antitrust C1 instrument ORS Sry PERSONAL PRopERTY || 535 Death Penalty (1) 840 Trademark

ther:
[1] 430 Banks and Banking 150 Recovery of : [] 370 Other Fraud g 880 Defend Trade Secrets Act
Overpayment & |[] 310 Airplane [_] 540 Mandamus/Other of 2016 (DTSA)

oO 450 Commerce/ICC Enforcement of 315 Airplane [] 371 Truth in Lending
5 Rates/Etc. on Judgment CL Product Liability 380 Other Personal [1 550 Civil Rights SOCIAL SECURITY

470 R. i; infl [_] 151 Medicare Act oO 320 Assault, Libel & O Property Damage — [7] 555 Prison Condition [_] 861 HIA (1395ff)
O enced & Conu t Org 152 Recovery of Slander ' 385 Property Damage ivil j [] 862 Black Lung (923)

pt Org. Bett Need O 330 Fed. Employers’ |] Product Liability 560 Civil Detainee

[1] 480 Consumer Credit |L] Defaulted Student Liability [] Conditions of 1] 863 DIWC/DIWW (405 (g))

485 Telephone Loan (Excl. Vet.) C340 Mari BANKRUPTCY Confinement [1] 864 SSID Title XVI
Cl . arine 422 Appeal 28 FORFEITURE/PENALTY ie

Consumer Protection Act 153 Recovery of ; ppea
[1] 490 Cable/sat TV L Overpayment of |L] Liability Product |] sc 158 625 Drug Related [] 865 RSI (405 (g))

850 Securities/Com Vet. Benefits [1 350Motorvehicle IC] tee rey on 8 a Uscast FEDERAL TAX SUITS
Deas "| 160 stockholders otorVehicle [L] usc 157 [| FEDERALTAXSUITS

modites/ Pcchange CO suits [7] 355.Motor Vehicle CIVIL RIGHTS L] 690 Other 870 Taxes (U.S. Plaintiff or
DO ittions Product Liability —— pon CI Defendant)

[] 190 Other [7 360 Other Personal L] 440 Other Civil Rights 871 IRS-Third Party 26 USC
(] 891 Agricultural Acts Contract Injury [J 441 Voting oO 70 Fair Labor Standards| __] 7609
: 195 Contract 362 Personal Injury-

oO 603 Environmental CO product Liability LI Mea Malpratice L] 442 Employment Ol 720 Labor/Mgmt.

895 Freedom of Info. |[-] 196 Franchise oO 365 Personal Injury- |[] AS Hous ing n elations
LI act Product Liability ccommodations | 740 Railway Labor Act

itrati Stole ant 367 Health Care/ 445 American with i i

[] 896 Arbitration [J 210 Land Pharmaceutical 1 Disabilities- Oo 751 Family and Medical

899 Admin. Procedures Condemnation UO Personal Injury Employment Leave Act
[_] Act/Review of Appeal of | 220 Foreclosure Product Liability oO 446 American with =|] 790 Other Labor

Agency Decision 930 Rent Lease & TJ 368 Asbestos Disabilities-Other Litigation

950 Constitutionality of ent Lease P Inj ; 791 Employee Ret. Inc.
CO State Statutes CO Ejectment Producy Liabilty [] 448 Education CO Security Act
FOR OFFICE USE ONLY: Case Number:

 

CV-71 (10/20)

CIVIL COVER SHEET

Page 1 of 3
Case 5:21-cv-OG Ni Fed SFATES DisTRRGCOBRTCENTRAL DISTRICT OF CALIFORMA? Page |D #:99

CIVIL COVER SHEET

VIII, VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

L] Yes

If "no," skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

[x] No

STATE CASE WAS PENDING IN THE COUNTY OF;

INITIAL DIVISION IN CACD IS:

 

 

 

[_] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[_] Orange Southern
[_] Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes [xk] No

If "no, " skip to Question C. If "yes," answer
Question B.1, at right.

B.1, Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

—

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes [xk] No

If "no, " skip to Question D. If "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

 

NO. Your case will initially be assigned to the Western Division.

 

QUESTION D: Location of plaintiffs and defendants?

[-] Enter "Western" in response to Question E, below, and continue
from there.
A. B. Cc.
Riverside or San Los Angeles, Ventura,
Orange County Bernardino County | Santa Barbara, or San

Luis Obispo County

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

L

L

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

 

O

LO LO

 

 

 

 

D.1. Is there at least one answer in Column A?

[_] Yes

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If "no," go to question D2 to the right.

[X] No

—

D.2. Is there at least one answer in Column B?

Yes [_]No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B,C, or D above: ma

 

EASTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[_] Yes No

 

CV-71 (10/20)

CIVIL COVER SHEET

Page 2 of 3

 
Case 5:21-Cv- O08 NirEDSTATES DISTRICT COURT: CENTRAL DISTRICT OF CALIFORNIA Page ID #100

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [_] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

NO [1] Yes

 

Civil cases are related when they (check all that apply):

[ ] A. Arise from the same or a closely related transaction, happening, or event;

[_] B. Call for determination of the same or substantially related or similar questions of law and fact; or

[ ] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[ ] A. Arise from the same or a closely related transaction, happening, or event;

[_] B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /S/ Eric K. Yaeckel DATE: 2/23/2021

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation
861 HIA
862 BL
863 DIWC
863 DIWW
864 SSID
865 RSI

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (10/20)

CIVIL COVER SHEET Page 3 of 3
